HAWKINS, Judge.
— Conviction is for burglary, punishment being assessed at eight years in the penitentiary.
The indictment is in proper form. No statement of facts or bills of exception are brought forward.
We note that in pronouncing sentence against appellant the court inadvertently omitted to give the indeterminate, sem tence law effect. (Art. 775, C. C. P.). The sentence will be *37reformed directing that appellant be incarcerated in the State penitentiary for not less than two nor more than eight years.
As thus reformed, the judgment will be affirmed.

Affirmed.